United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1362
Issued: November 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 20, 2013 appellant, through counsel, filed a timely appeal of an April 1, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established an injury in the performance of duty on
July 31, 2012.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 1, 2013 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal, counsel contends that OWCP’s decision was contrary to fact and law.
FACTUAL HISTORY
On August 1, 2012 appellant, then a 53-year-old customer service representative, filed a
traumatic injury claim alleging that on July 31, 2012 she sustained a right knee injury due to her
chair rolling out from under her when she went to sit down.
By letter dated August 3, 2012, OWCP advised appellant of the medical and factual
evidence required to support her claim.
In an August 15, 2012 workers’ compensation injury report, Stephanie McCune, a
certified physician’s assistant, diagnosed a lumbar strain and reported an injury that same date.
In an August 20, 2012 report, Dr. George E. Fisher, a treating Board-certified internist,
diagnosed bilateral lower extremity neuropathy and lumbar pain due to her July 31, 2012 fall.
He indicated that she was unable to work at that time.
By decision dated September 13, 2013, OWCP denied appellant’s claim on the grounds
that she failed to establish fact of injury.
In a letter dated September 20, 2012, appellant’s counsel requested a telephonic hearing
before an OWCP hearing representative, which was held on January 15, 2013.
On October 11, 2012 OWCP received a September 18, 2012 report from Dr. Fisher
releasing appellant to work effective September 19, 2012. Dr. Fisher noted that appellant would
continue to receive physical therapy for the injuries sustained as a result of the July 31, 2012
employment incident. Diagnoses include post-traumatic cephalgia, cervical and lumbar
strain/sprain, bilateral knee pain, myospasms and myalgia.
OWCP subsequently received an August 20, 2012 report by Dr. Fisher which provided a
history of the July 31, 2012 employment incident and physical examination findings. Diagnoses
included:
post-traumatic cephalgia; lumbar spine sprain/strain with injuries to the
myoligamentous supporting structures; cervical spine strain/sprain with injuries to the
myoligamentous supporting structures; bilateral knee sprain/strain; myospasms and myalgia.
Dr. Fisher reported that appellant was seen on August 20, 2012 for headaches and bilateral knee,
low back and neck pain complaints. A physical examination revealed moderate bilateral
paravertebral muscle spasms of the cervical spine, trapezius and lumbosacral spine.
A November 14, 2012 magnetic resonance imaging (MRI) scan of the lumbar spine
revealed L3-4 disc degeneration. The record also contains a November 14, 2012 MRI scan of
the right knee showing mild degenerative osteoarthritic changes and broad oblique posterior
medial meniscus horn tear.
In a December 14, 2012 form report, Dr. Fisher provided physical findings and history of
injury. He diagnosed lumbar spine sprain/strain with injuries to the myoligamentous supporting
structures, cervical spine strain/sprain with injuries to the myoligamentous supporting structures,
disc degeneration, posterior medial horn broad oblique tear and mild right knee degenerative
2

osteoarthritic changes. Dr. Fisher opined that the employment incident was a direct and
proximate cause of the diagnosed conditions. He further noted that, while there may be other
causes, the July 31, 2012 employment incident was one cause.
On March 8, 2013 appellant submitted a July 31, 2012 emergency room report by
Dr. Michael Dumin, a treating Board-certified emergency physician, who reported that appellant
was seen in the emergency room that day due to hitting her head and both knees as a result of
falling off her chair at work. A physical examination revealed a normal examination of the back,
upper extremities and lower extremities. A review of an x-ray interpretation of the knees was
negative although degenerative disc disease was seen on the right knee. In concluding,
Dr. Dumin diagnosed knee contusion.
By decision dated April 1, 2013, OWCP found that the employment incident occurred as
alleged, but denied the claim on the grounds that medical evidence was insufficient to establish
causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a

3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.

3

specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP accepted that appellant sustained the employment incident as alleged on
July 31, 2012. It denied her claim on the grounds that she failed to submit any rationalized
medical evidence explaining how the July 31, 2012 employment incident caused or aggravated
her preexisting right knee, neck and back conditions.
The Board finds that appellant failed to submit sufficient rationalized medical evidence
supporting that her preexisting right knee, neck and back conditions were aggravated by the
June 16, 2012 incident.14
In support of her claim, appellant submitted reports from Dr. Fisher, her treating Boardcertified internist. In reports dated August 20 and September 18, 2012, Dr. Fisher attributed
appellant’s condition to the July 31, 2012 employment incident. Diagnoses from these reports
included post-traumatic cephalgia, lumbar spine and cervical sprain/strains with injuries to the
myoligamentous supporting structures, bilateral knee sprain/strain; myospasms and myalgia,
lumbar pain and bilateral lower extremity neuropathy due to the July 12, 2012 employment
incident. In a December 14, 2012 report, Dr. Fisher diagnosed lumbar spine sprain/strain with
injuries to the myoligamentous supporting structures, cervical spine strain/sprain with injuries to
the myoligamentous supporting structures, disc degeneration, posterior medial horn broad
oblique tear and mild right knee degenerative osteoarthritic changes. He opined that appellant’s
9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

See Robert Broome, 55 ECAB 339 (2004).

4

July 31, 2012 incident was the direct and proximate cause of these conditions. Dr. Fisher further
stated there may have been other causes of her condition, but that the July 31, 2012 employment
incident was one of the causes. Medical reports consisting solely of conclusory statements
without supporting rationale are of little probative value.15 In addition, medical reports not
containing rationale on causal relationship are entitled to little probative value and are generally
insufficient to meet an employee’s burden of proof.16 In view of the lack of any rationale
provided by Dr. Fisher on the issue of causal relationship, the Board finds that his opinion fails
to establish that appellant’s preexisting right knee and back conditions were aggravated by the
July 31, 2012 employment incident.
The record also contains a July 31, 2012 emergency room report by Dr. Dumin who
noted that appellant was seen that day due to her falling off her chair at work and hitting her head
and both knees. Dr. Dumin diagnosed a knee contusion and reported normal physical findings
on examination and negative x-ray interpretation with right knee degenerative changes. Medical
evidence that offers no opinion regarding the cause of an employee’s condition is of diminished
probative value and insufficient to meet appellant’s burden of proof on causal relationship.17
The August 15, 2012 workers’ compensation injury report from Stephanie McCune, a
certified physician’s assistant, is of no probative value as she is not a physician under FECA.18
The MRI scans submitted by appellant are diagnostic in nature and therefore do not
address causal relationship.19
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.20 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.

15

See T.M., Docket No. 08-975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, supra note 9;
William C. Thomas, 45 ECAB 591 (1994) (a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by medical rationale).
16

See D.U., Docket No. 10-144 (issued July 27, 2010); S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); William C. Thomas, supra note 15.
17

A.F., 59 ECAB 714 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

18

Section 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. See E.K., Docket No. 09-1827 (issued April 21, 2010); J.M., 58 ECAB 303 (2007); Thomas O. Bouis,
57 ECAB 602 (2006)
19

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
20

See D.U., supra note 16; D.I., 59 ECAB 158 (2007); Robert Broome, supra note 14; Anna C. Leanza, 48 ECAB
115 (1996).

5

OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of her condition. Appellant failed to
submit sufficient medical documentation in response to OWCP’s request. As there is no
probative, rationalized medical evidence addressing how her claimed right knee, neck and back
conditions were caused or aggravated by the July 31, 2012 employment incident, she has not met
her burden of proof.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated above, the Board finds that these arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on July 31, 2012, as alleged
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April l, 2013 is affirmed.
Issued: November 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

